DENY Nunc Pro Tunc; and Opinion Filed December 16, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01443-CV

                             IN RE THOMAS J. ELLIS, Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-1010227

              MEMORANDUM OPINION NUNC PRO TUNC
                        Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice O'Neill
       Relator contends the trial judge erred in granting summary judgment. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE


131443F.P05